UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-176962 ChatChing, Inc. (Exact name of registrant as specified in its charter) Florida 45-2655248 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 1061 E. INDIANTOWN RD. #400 JUPITER FL 33477 (Address of Principal Executive Offices including Zip Code) 561-316-3867 (Registrant's Telephone Number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of May 1, 2013 is as follows: Class of Securities Shares Outstanding Common Stock, no par value TABLE OF CONTENTS PAGE PART I ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PART II ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 10 ITEM 4. MINE SAFETY DISCLOSURES. 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 11 SIGNATURES 12 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Table of Contents Financial Statements: Condensed Balance Sheets at March 31, 2013 (Unaudited) and September 31, 2012 F-1 Condensed Statements of Operations for the period from October 1, 2012 through March 31, 2013, the period October 1, 2011 through March 31, 2011, and the period January 1, 2013 through March 31, 2013, and the period January 1, 2012 through the period March 31, 2012 and, the period from January 19, 2011 (inception) to March 31, 2013 (Unaudited) F-2 Condensed Statements of Changes in Stockholder’s Deficit for the period from January 19, 2011 (inception) to March 31, 2013.(Unaudited) F-3 Condensed Statements of Cash Flows from the period from October 1, 2012 through March 31, 2013, the period October 1, 2011 through March 31, 2012, and the period from January 19, 2011 (inception) to March 31, 2013 (Unaudited) F-4 Notes to Condensed Financial Statements F-5 3 CHATCHING, INC. (F/K/A SOCIAL NETWORK MARKETING, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS MARCH 31, 2013 (UNAUDITED) AND SEPTEMBER 30, 2012 ASSETS March 31, September 30, (Unaudited) Current assets: Cash $ $ Total current assets Other assets: Website development costs, net of $ $ amortization of $90,406 and $47,513 Trademarks Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Related party advances $
